Citation Nr: 1629760	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-27 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a psychiatric disability, and if so, whether the reopened claim should be granted.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active service for training from May 1970 to November 1970 and served on active duty from September 1971 to November 1972, when he was separated from active service because of a condition diagnosed as an immature personality disorder.  As a consequence of time lost, the Veteran's net service during the course of his active duty was approximately four months.  

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 2004 Board decision denied entitlement to service connection for psychiatric disability.

2.  Evidence associated with the file after the September 2004 Board decision relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating service connection for a psychiatric disorder.  

3.  Resolving reasonable doubt in the Veteran's favor, a psychiatric disability is etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The September 2004 Board decision denying service connection for psychiatric disability is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).  
2.  New and material evidence has been received sufficient to reopen a claim for service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, an unspecified depressive disorder, was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, given the favorable disposition of the actions here, which is not prejudicial to the Veteran, no further action with respect to the issues granted herein is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Claim to Reopen Service Connection

A claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, if new and material evidence is received with respect to a disallowed claim, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).
New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Here, a September 2004 Board decision denied entitlement to service connection for psychiatric disability (currently recharacterized to include unspecified depressive disorder) based on findings that there was "no medical evidence showing that major depression or any other acquired psychiatric disorder was diagnosed prior to the 1990's and no medical evidence of a nexus between the Veteran's major depression and his military service."  The Veteran did not appeal that decision. 

Pertinent evidence of record at the time of the September 2004 Board decision included the Veteran's service treatment records (STRs) which showed that he was found to be physically qualified for discharge and that among the defects noted was immature personality; a September 2002 VA examination report showing him to have a current diagnosis of recurrent major depression in partial remission.  However, the examiner opined that the Veteran's major depression was not connected to the single episode of depression experienced in service.  Also included were post-service treatment records and Social Security Administration (SSA) records, which showed that he began experiencing depressive symptoms in 1991.

Relevant evidence received since the September 2004 Board decision includes a June 2015 opinion from a private psychologist who opined that the Veteran's current diagnosis of "unspecified depressive disorder more likely than not began in military service [and] has continued uninterrupted to the present;" and statements from the Veteran's spouse and longtime friend indicating that he first began displaying symptoms of depression after returning from military service and that such symptoms then continued.

The Board finds that the June 2015 opinion and the Veteran's friend's and spouse's statements are new and material.  These documents are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disability.  Thus, reopening of the claim of service connection for a psychiatric disability is warranted.

Claim for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  With an approximate balance of positive and negative evidence on a relevant issue, VA resolves reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran asserts that he first experienced depression during active service and has experienced the condition's symptomatology since separation.  The Veteran also indicated that he attempted suicide during service sometime in 1972.

A review of the Veteran's service treatment records (STRs) show that he complained of "depression or excessive worry" at his September 1971 active duty enlistment examination.  The STRs also noted that his report of entering into the U.S. Naval Hospital's psychiatric inpatient unit in Memphis, Tennessee sometime in 1972.  In September 1972, he was ultimately found not qualified for active duty and was recommended to be discharged because he was found unsuitable for service by reason of a moderately severe immature personality disorder.  

Post-service records indicate that the Veteran was diagnosed with depression and began receiving counseling for depression sometime in 1991.  He was placed on Prozac in 1993 and on Lithium in 1994.  He was terminated from his employer of 22 years without benefits later in 1994.  

In a November 1997 SSA decision, the Veteran was diagnosed with recurrent major depression and was found disabled due to his depression, effective September 1, 1996.  The Veteran has continued to experience depressive symptoms since then.
In support of his claim, the Veteran, through his attorney, submitted an August 2014 statement from the Veteran's spouse and an April 2015 statement from a longtime friend.  In the spouse's statement, she recalled first meeting the Veteran in school and described him as friendly, happy, exciting, and engaging.  Prior to service, the spouse indicated that family, friends, and church were important to the Veteran.  Soon after they got married, the Veteran was called to active service.  During the Veteran's service, she reported receiving a call informing her that the Veteran had jumped down a flight of stairs trying to commit suicide and had been hospitalized.  After separation from the military, the spouse stated the Veteran had changed.  She reported that the Veteran stopped visiting people, stopped going to church, and was irritable, defensive, and insecure.  She stated that the Veteran lost his job because he could not deal with people and that he had received psychotherapy for anxiety, depression, mood swings, and related disorders.  She also stated that she "truly believes [the Veteran's issues] began with his military experience."  

In an April 2015 statement, the Veteran's longtime friend stated that, prior to entering the military, the Veteran "never displayed depression, anger or mental problems."  He recalled shortly after the Veteran's enlistment that the Veteran had complained of problems with sleeping, confusion, and depression.  After separation from service, the friend reported that the Veteran was not the same person.  He reported that the Veteran became angry for no apparent reason, cursed, excessively drank alcohol, was unable to socialize with family and friends, and distanced himself from social activities.  He also reported that the Veteran was unable to retain employment because he was "unable to function in the vicinity of loud noises, large crowds, authority figures, and...[had] a very low attention span."

At a June 2015 evaluation, a private psychologist reviewed the record, performed a mental status examination, diagnosed an unspecified depressive disorder, and opined that the condition "more likely than not began in military service [and] has continued uninterrupted to the present."  The psychologist determined that the condition "prevents [the Veteran] from maintaining substantially gainful employment."  In addition to providing her qualifications in establishing a nexus between the Veteran's psychiatric disability and service, the psychologist submitted numerous relevant research articles and treatises in support of her opinion.  
The lay statements submitted in support of the claim here have provided a sufficient basis reflecting the Veteran's continued depressive symptoms since his separation from active duty.  These statements, in addition to the June 2015 evaluation, are probative evidence in which the September 2002 VA examiner did not have the opportunity to include as part of his analysis.  As such, the Board finds the September 2002 VA examination no longer adequate and therefore, cannot serve as the basis of a denial of entitlement to service connection. 

As there is probative evidence both for and against the claim for service connection for a psychiatric disorder, the Board finds the evidence to be in equipoise as to whether the Veteran's unspecified depressive disorder is service-connected.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Board concludes that based on the evidence of record, and resolving reasonable doubt in the Veteran's favor, entitlement to service connection for an unspecified depressive disorder is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


ORDER

New and material evidence has been received, and reopening of the claim of entitlement to service connection for a psychiatric disability is granted.

Entitlement to service connection for an unspecified depressive disorder is granted.  


REMAND

As for the TDIU issue, the Board notes that there have been reports that the Veteran is unable to work as a result of his psychiatric disability.  However, the RO/AOJ has not yet had the opportunity to effectuate a rating for the psychiatric disability, to include unspecified depressive disorder, granted by the Board herein.  Therefore, this matter must be fully decided prior to adjudication of the Veteran's claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to TDIU.

2.  If the Veteran underwent any VA or private treatment relevant to his employability where the records of such treatment are not in the claims file, the RO should attempt to obtain them after acquiring any necessary authorization.

3.  Then, schedule the Veteran for an appropriate VA examination to determine the effect, if any, of his service-connected disabilities (tinnitus and unspecified depressive disorder) on his employability.  The claims folder must be made available to the examiner, who should acknowledge in the evaluation report that he/she has reviewed the file.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should opine as to whether the Veteran's service-connected disabilities alone preclude the Veteran from engaging in substantially gainful employment.  Rationale for all opinions expressed should be provided in the examination report.

4.  Finally, readjudicate the issue of entitlement to TDIU after a rating has been assigned to the Veteran's now service-connected unspecified depressive disorder and all relevant examinations have been completed.  If the claim is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


